Citation Nr: 1724997	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-06 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety condition (also claimed as adjustment disorder, mood disorder with depressed mood, dysthymic disorder, and depression).

2.  Entitlement to a compensable disability rating for sensorineural conductive hearing loss, left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to February 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2011 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In October 2016, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

In January 1993, the Veteran filed a claim for entitlement to service connection for a mental disorder, which was denied in an April 1993 rating decision.  Subsequently, in September 2010, the Veteran filed a new claim to establish service connection for PTSD.  The Board notes that the RO did not consider this a reopening of the previously denied April 1993 mental disorder claim.  In June 2012, the Veteran filed additional claims for service connection for an adjustment disorder and an anxiety condition, which were denied in an August 2013 rating decision.  The RO construed only the claim for service connection for adjustment disorder, with depressed mood and or dysthymic disorder, now claimed as depression, to be an attempt to reopen the previously denied January 1993 claim, and noted that the claim was denied because the evidence submitted was not new and material.  

Despite the Veteran's previously denied mental disorder claim in April 1993, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons and the diagnoses of record, the Board has expanded the Veteran's September 2010 claim for PTSD to include all previous acquired psychiatric disabilities, and the issues have been recharacterized as stated on the title page.  As a result, the Board will review the Veteran's acquired psychiatric disorder claim on a de novo basis.  This will provide the most favorable review of the Veteran's claims in keeping with the Court's holding in Clemons.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Concerning the claim for entitlement to service connection for an acquired psychiatric disorder, the Board notes that in an October 2016 communication, the Veteran's representative indicated that the Veteran received medical treatment at the Gulfport VA Medical Center (VAMC) from March 2016 to the present.  The representative requested that the RO obtain these records.  This has not been accomplished.  On remand, the RO is ordered to obtain and associate with the record all treatment the Veteran received from March 2016 to the present.  

Additionally, in a January 2016 letter, the Veteran's VA physician noted that the Veteran had been diagnosed with a mood disorder secondary to his medical conditions, to include service-connected tinnitus and nonservice-connected osteoarthritis of the knee.  It is unclear from the claims folder if the Veteran was ever provided secondary service connection notice.  On remand, the RO is ordered to provide the Veteran with notice concerning secondary service connection.

Finally, in a January 2016 VA examination report, the examiner noted that the Veteran did not meet the criteria for PTSD under either the DSM-IV or DSM-V, and diagnosed the Veteran with major depressive disorder (MDD).  The examiner noted that the Veteran claimed that he was assaulted during basic training and forced to perform oral sex on his commander.  The examiner never opined if the Veteran's MDD was caused or aggravated by the military sexual trauma (MST) he experienced.  In subsequent January 2016, April 2016, and June 2016 addendum opinions, the various VA physicians never opined if the Veteran's acquired psychiatric disorder was etiologically related to the MST he experienced.  

In the June 2016 addendum opinion, the physician noted that an opinion as to whether the Veteran's acquired psychiatric disorder was etiologically related "solely" to his service-connected hearing loss and tinnitus could not be provided without resorting to speculation.  However, the physician noted that the Veteran's service-connected hearing loss and tinnitus was "likely" a contributing factor to his MDD.  The Board notes that for service connection to be warranted, it is not necessary that the service-connected disabilities be the sole cause of the disorder on appeal, only that they be a contributing factor.  As a result, a new VA examination is necessary to determine if the Veteran's acquired psychiatric disorder is etiologically related to his MST during basic training, or whether it is secondarily related to his service-connected hearing loss and tinnitus.

Concerning the claim for a compensable disability rating for the service-connected sensorineural conductive hearing loss, left ear, the Board notes that the last examination the Veteran had to evaluate his hearing was in September 2012.  Given his recent hearing testimony, a new VA examination is necessary to determine the current nature, extent, and severity of the Veteran's service-connected hearing loss.

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran with a secondary service connection notice letter concerning his claim for service connection for an acquired psychiatric disorder.

2. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his acquired psychiatric disorder and service-connected left ear hearing loss, to include records from the Gulfport VAMC from March 2016 to the present.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder.  

If, after making reasonable efforts to obtain named records, the AOJ is unable to secure same, notify the Veteran and his representative and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  Give the Veteran and his representative an opportunity to respond.

3. After the above development is completed, schedule the Veteran for a VA mental health examination, to be conducted by a VA psychologist or psychiatrist, to determine the identity and etiology of any acquired psychiatric disorder, to include PTSD, MDD, adjustment disorder, and anxiety condition, which may be present.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  

The examiner is directed to administer all necessary psychological testing of the Veteran, and to prepare a report which fully discusses his symptomatology and test findings as related to the diagnostic criteria for an acquired psychiatric disorder, to include PTSD, MDD, adjustment disorder, and anxiety condition.  

After reviewing all pertinent records associated with the claims file and conducting an evaluation of the Veteran, the examiner is requested to opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any such acquired psychiatric disorder is either directly related to active military service, to include MST during basic training, or is proximately due to or chronically aggravated by, the Veteran's already service-connected hearing loss and tinnitus.  The Board notes that the Veteran's acquired psychiatric disorder does not have to be "solely" caused by his service-connected disabilities, just be a contributing factor.  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the baseline before the onset of the aggravation.

4. Schedule the Veteran for a VA audiological examination to assess the current level of severity of his left ear hearing loss disability.  The entire claims file and a copy of this remand must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

The examiner should perform all indicated tests and studies and report all clinical findings in detail.  The examination must include at a minimum a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale.  The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities.

5. After completing the above actions, and any other indicated development, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

